J-S35021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    ROBERT YOUNG

                             Appellant                 No. 2983 EDA 2019


           Appeal from the PCRA Order entered September 24, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0432331-1981


BEFORE: BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                          FILED OCTOBER 07, 2020

        Appellant, Robert Young, appeals from the September 24, 2019 order

entered in the Court of Common Pleas of Philadelphia County denying his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. In addition, appointed counsel has

filed a motion to withdraw pursuant to Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc). Upon review, we grant counsel’s motion to

withdraw and affirm the PCRA court’s order.

        In its Rule 1925(a) opinion, the PCRA court explained:

        Appellant was convicted before the Honorable Juanita Kidd Stout1
        following a jury trial of first-degree murder and other offenses on
        October 29, 1981. On June 9, 1982, Justice Stout imposed an
        aggregate sentence of life imprisonment on Appellant. These

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35021-20


      charges stemmed from an incident that occurred on January 27,
      1981, during which Appellant and another man entered the home
      of Willie Smalls to commit a burglary. During the incident, Mr.
      Smalls was shot and killed. The incident was witnessed by fifteen-
      year old Carl Hankins, who knew the men prior to the incident.
      Mr. Hankins provided critical testimony against Appellant during
      the trial.

      Following the imposition of sentence, Appellant filed a direct
      appeal to the Superior Court and when the Superior Court affirmed
      the judgment of sentence on May 25, 1984, he filed a petition for
      allowance of appeal that the Supreme Court denied on October
      19, 1984.

      1Justice   Stout was thereafter appointed to the Pennsylvania Supreme Court.

PCRA Court Opinion, 1/16/20, at 1 (additional footnote omitted).

      Although not mentioned by the PCRA court, by counsel, or by Appellant,

the record reflects that Appellant filed a petition for collateral relief in June

1987 under the Post Conviction Hearing Act (“PCHA”), the PCRA’s predecessor

statute. Counsel was appointed and the PCHA court conducted a hearing on

February 28, 1989. On March 1, 1989, the PCHA court dismissed the petition

as frivolous and permitted counsel to withdraw. The record does not reflect

any further action in relation to the PCHA petition.

      In October 2013, Appellant filed the pro se PCRA petition that is at issue

in this appeal. Because Appellant previously filed a PCHA petition, the instant

petition is considered his second PCRA petition.             See Commonwealth v.

Karnicolas, 836 A.2d 940, 944-45 (Pa. Super. 2003) (citing Commonwealth

v. Lewis, 718 A.2d 1262, 1263 (Pa. Super. 1998) (a PCHA petition is

considered a first PCRA petition, unless the earlier petition served only to


                                           -2-
J-S35021-20


reinstate direct appeal rights nunc pro tunc). In his current PCRA petition,

Appellant asserted that witness Carl Hankins (“Hankins”) recanted his trial

testimony and implicated another person as the person who shot and killed

Mr. Smalls. Appellant provided two recantation affidavits from Hankins and

indicated Hankins was willing to testify that Appellant was not the shooter.

       On August 6, 2014, the PCRA court issued a Rule 907 Notice of its

intention to dismiss the petition. Counsel for Appellant entered his appearance

on August 18, 2014, and requested that the court withdraw the Rule 907

Notice and grant a continuance.          The docket reflects entry of an order on

August 20, 2014 granting the request to withdraw the Rule 907 Notice.

       On September 28, 2016, Appellant filed a counseled amended PCRA

petition, contending the Hankins recantation affidavits constituted after-

discovered evidence that satisfied an exception to the PCRA’s one-year time

bar and that the petition was filed within 60 days of the date the claim could

have been presented. See 42 Pa.C.S.A. § 9545(b)(1)(ii) and (2)1. Appellant

argued an evidentiary hearing was warranted under Commonwealth v.

D’Amato, 856 A.2d 806 (Pa. 2004).

       In response, the PCRA court scheduled an evidentiary hearing, which

was continued on several occasions and was ultimately scheduled for July 11,

2019. On that date, Appellant’s counsel advised the court that Hankins was


____________________________________________


1 The provisions of Section 9545(b)(2) were subsequently amended, enlarging
the 60-day period to one year.

                                           -3-
J-S35021-20


not willing to testify and that the defense had no evidence to present in

support of the PCRA petition.

      On July 18, 2019, the court issued a Rule 907 Notice of its intent to

dismiss the petition.   Appellant filed a pro se response on July 30, 2019.

Appellant requested that his petition not be dismissed “for the following legal

[sic] binding reasons: The serving of an illegal sentence and a deficient Rule

§ 907 notice.”   Pro Se Response to Rule 907 Notice at 1.

      Regarding the claim of illegal sentence, we note that while a petitioner

may raise claims of PCRA counsel ineffectiveness in response to a Rule 907

Notice, “[t]his does not mean that a defendant may raise entirely new claims

that he could have presented prior to his response to the notice of intent to

dismiss.” Commonwealth v. Rykard, 55 A.3d 1177, 1189 n.8 (Pa. Super.

2012). A legality of sentence claim could have been raised prior to Appellant’s

response to the Rule 907 Notice. Moreover, “[a]lthough legality of sentence

is always subject to review within the PCRA, claims must still first satisfy the

PCRA’s time limits or one of the exceptions thereto.”      Commonwealth v.

Fahy, 737 A.2d 214, 223 (Pa. 1999).          Appellant’s claim stems from a

conviction that pre-dated the January 16, 1996 effective date of amendments

to the PCRA. At the latest, the deadline for his claim was January 16, 1997.

Commonwealth v. Fenati, 748 A.2d 205, 207 (Pa. 2000) (allowing

petitioner whose judgment of sentence became final before January 16, 1996

until January 16, 1997 to file a first PCRA petition).     Appellant’s claim is


                                     -4-
J-S35021-20


patently untimely and he has neither pleaded nor proven any exception to the

statute’s timeliness requirements. The PCRA court lacked jurisdiction over a

claim of illegal sentence.

       With regard to Appellant’s assertion of a deficiency in the Rule 907

Notice, the PCRA court explained:

       This claim lacks merit because the [notice] this court provided to
       Appellant clearly advised him that his newly-discovered evidence
       issue lacked merit, which it did because the alleged witness failed
       to appear for the scheduled evidentiary hearing. In addition,
       PCRA counsel sent Appellant a letter dated July 12, 2019 . . .
       advis[ing] him that his witness failed to appear thereby letting
       Appellant know that he could not obtain relief on his newly-
       discovered evidence claim because it could not be proved.
       Therefore, the 907 Notice was not defective and PCRA counsel was
       not ineffective.

PCRA Court Opinion, 1/16/20, at 7.

       Having rejected Appellant’s contentions regarding the Rule 907 Notice,

the PCRA court dismissed the petition without a hearing on September 24,

2019. This timely appeal followed. In the interim, the court granted counsel’s

petition to withdraw and appointed new counsel for the appeal. 2 Both the

PCRA court and newly-appointed counsel complied with Pa.R.A.P. 1925, with

counsel filing a statement in accordance with Pa.R.A.P. 1925(c)(4), advising




____________________________________________


2 The PCRA court noted that Appellant could not afford counsel and that he
was entitled to counsel on appeal from his first PCRA petition. PCRA Opinion,
1/16/20, at 2. It appears the court was unaware of Appellant’s 1987 PCHA
petition.

                                           -5-
J-S35021-20


the court of his intent to file a Finley no-merit letter in lieu of a Rule 1925(b)

statement.

      Counsel filed a Finley letter brief with this Court, explaining that

Appellant’s proposed recantation witness refused to appear for a hearing,

leading to the PCRA court’s dismissal of Appellant’s petition.           Counsel

presented two additional issues for our review, both of which were identified

in his Rule 1925(c)(4) statement:

      1. Appellant’s six charging documents that he has previously filed
         with the court related to another Robert Young and not to
         Appellant, the assigned homicide detective and/or prosecutor
         changed the date of birth of the other Robert Young to match
         Appellant, and Appellant was never informed of the two Robert
         Youngs in the case rendering it impossible for Appellant to
         place the blame elsewhere in violation of Appellant’s state and
         federal constitutional rights.

      2. The PCRA court erred in not fully considering Appellant’s
         response to 907 Notice and in dismissing Appellant’s PCRA
         petition when Appellant raised all claims of merit in the 907
         response that PCRA counsel had failed to raise before the PCRA
         court.

Letter Brief at 3, 6.

      As this Court reiterated in Commonwealth v. Maddrey, 205 A.3d 323

(Pa. Super. 2019):

      Our review of a PCRA court’s decision is limited to examining
      whether the PCRA court’s findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. We view the findings of the PCRA court and the evidence
      of record in a light most favorable to the prevailing party. With
      respect to the PCRA court’s decision to deny a request for an
      evidentiary hearing, or to hold a limited evidentiary hearing, such
      a decision is within the discretion of the PCRA court and will not
      be overturned absent an abuse of discretion.

                                      -6-
J-S35021-20



Id. at 327 (quoting Commonwealth v. Mason, 130 A.3d 601, 617 (Pa.

2015) (internal citations and quotations marks omitted)).

      Before we may consider the merits of Appellant’s issues, we must

address whether counsel has met the Finley requirements for withdrawing as

PCRA counsel. For PCRA counsel to withdraw under Finley in this Court:

      (1) PCRA counsel must file a no-merit letter that details the
      nature and extent of counsel’s review of the record; lists the
      appellate issues; and explains why those issues are meritless.

      (2) PCRA counsel must file an application to withdraw; serve the
      PCRA petitioner with the application and the no-merit letter; and
      advise the petitioner that if the Court grants the motion to
      withdraw, the petitioner can proceed pro se or hire his own lawyer.

      (3) This Court must independently review the record and agree
      that the appeal is meritless.

See Commonwealth v. Widgins, 29 A.3d 816, 817-18 (Pa. Super. 2011)

(citing or quoting Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),

Finley,   Commonwealth       v.   Pitts,   981   A.2d   875   (Pa.   2009),   and

Commonwealth v. Friend, 896 A.2d 607 (Pa. Super. 2008), overruled in

part by Pitts).

      We find that PCRA counsel has complied with the Finley requirements.

PCRA counsel filed an application to withdraw and a Finley no-merit letter

brief, explaining that his review led him to conclude that Appellant’s PCRA

issues were untimely and could not be substantiated at an evidentiary hearing.

Finley Letter Brief, 2/18/20, at 1. Finally, PCRA counsel informed Appellant




                                     -7-
J-S35021-20


of his right to hire a new lawyer or file a pro se response. We now address

whether this appeal is indeed meritless.

      Addressing Appellant’s first issue, in which he challenged his charging

documents, the PCRA court determined no relief should be granted “because

Appellant did not raise this claim in any of the filings reviewed by this court.

Issues not raised before the lower court are waived and cannot be raised for

the first time on appeal, pursuant to Pa.R.A.P. 302(a).” PCRA Court Opinion,

1/16/20, at 3-4 (citations and some capitalization omitted).           Further,

Appellant’s claim could have been raised earlier but was not, resulting in

waiver. Id. at 4 (citing 42 Pa.C.S.A. § 9544(b)). Moreover, the claim was

time-barred and Appellant did not plead and prove any exception to the

PCRA’s timeliness requirements. Id. at 4-5.

      We conclude that the PCRA court’s findings of fact are supported by the

record and that the court’s conclusions are free from legal error. The only

issue presented in Appellant’s amended PCRA petition related to recantation

testimony.    Appellant cannot raise an issue of defects in his charging

documents based on “two Robert Youngs” for the first time on appeal. Any

issue involving the identification of Appellant in charging documents could

have been raised before trial, at trial, during unitary review, on appeal, or in

his PCHA petition. The issue is waived. Further, as noted above, Appellant’s

claim stems from a conviction that pre-dated the 1996 amendments to the

PCRA and was subject to a deadline of January 16, 1997. His claim is patently


                                     -8-
J-S35021-20


untimely and, again, he has neither pleaded nor proven any exception to the

statute’s timeliness requirements. Appellant’s first issue fails.

      The PCRA court likewise rejected Appellant’s second claim, first

proposing the claim should be deemed waived for lack of specificity. In that

claim, Appellant asserted PCRA counsel failed to raise issues that Appellant

argued in his response to the PCRA court’s Rule 907 Notice.         As indicated

above, the PCRA court concluded Appellant’s claim lacked merit because the

Rule 907 Notice clearly advised Appellant that Hankins’ failure to testify

defeated the after-discovered evidence claim, as counsel explained in a letter

to Appellant dated July 12, 2019. Therefore, even if Appellant’s second claim

were not rejected for lack of specificity, the Rule 907 Notice was not defective

and PCRA counsel was not ineffective. See PCRA Court Opinion, 1/16/20 at

7.

      We note that Appellant filed with this Court a response to counsel’s

Finley letter brief and motion to withdraw.         In his response, Appellant

asserted counsel’s filings failed to raise eleven new claims, ranging from illegal

sentence to prosecutorial fraud to the lack of a second eyewitness to first-

degree murder. None of these claims were raised in Appellant’s pro se PCRA

petition or in his amended petition. The sole claim raised by Appellant related

to Hankins’ recantation testimony. For the reasons explained above, the PCRA

court properly dismissed Appellant’s petition in light of Hankins’ failure to

testify. Further, Appellant did not assert any claims in his response to the


                                      -9-
J-S35021-20


Rule 907 Notice that would entitle him to relief. Finally, the issues raised in

the Finley letter brief do not afford any basis for relief and Appellant’s

response to that brief does nothing more than assert new time-barred claims

over which this Court lacks jurisdiction under the PCRA.

      We conclude Appellant’s appeal is meritless. Therefore, we affirm the

PCRA court’s September 24, 2019 order dismissing Appellant’s petition.

      Counsel’s motion to withdraw granted. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                    - 10 -